Citation Nr: 0609584	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis due to 
fever of unknown origin due to undiagnosed illness.

2.  Entitlement to service connection for Persian Gulf War 
syndrome due to undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue due 
to undiagnosed illness.  

4.  Entitlement to service connection for pain to bilateral 
side of the body due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1987 to October 
1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the claims seeking service connection for arthritis due 
to fever of unknown origin and Persian Gulf War syndrome as 
due to undiagnosed illness were the subject of previous final 
denials, the regional office (RO) found that newly received 
evidence was sufficient to reopen the claims and addressed 
the claims on a de novo basis.  The Board further notes that 
although Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) held 
that the Board must consider whether new and material 
evidence has been submitted in cases involving previously 
adjudicated claims, Barnett concerned a previous Board denial 
and the application of 38 U.S.C.A. § 7104 (West 2002), which 
does not apply here.  Thus, the Board finds that Barnett does 
not mandate the adjudication of these claims on a new and 
material basis.  The Board further finds that there can be no 
claim of prejudice since the veteran's claims were actually 
accorded more comprehensive review by the RO than that to 
which they may have been entitled.  Bernard v. Brown, 4 Vet. 
App. 383 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

Service medical records reflect that the veteran was 
initially treated during the Gulf War in January 1991 for 
symptoms assessed as acute febrile illness with increased 
temperature.  An inpatient treatment record from February 
1991 reflects a diagnosis of fever of unknown origin, 
presumed viral.

Therefore, while there is some question as to whether the 
veteran currently has disability that may be identified as or 
associated with Persian Gulf War syndrome, arthritis or 
arthritis-like symptoms, chronic fatigue, or pain to 
bilateral side of the body, the Board finds that the in-
service fever of unknown origin coupled with subsequent 
medical findings warrant the remand of this appeal for an 
appropriate examination and opinions as to whether any of the 
claimed disabilities are due to undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any chronic disability 
identified as or associated with 
Persian Gulf War syndrome, arthritis or 
arthritis-like symptoms, chronic 
fatigue, or pain to bilateral side of 
the body.  The veteran's claims file 
should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner 
should state the following:

(a) Whether the veteran's current 
symptoms are manifestations of a known 
illness or are manifestations of an 
undiagnosed illness.

(b) If any of the veteran's symptoms 
are considered to be manifestations of 
an unknown illness, state whether it is 
at least as likely as not that any 
chronic disability identified as or 
associated with Persian Gulf War 
syndrome, arthritis or arthritis-like 
symptoms, chronic fatigue, and/or pain 
to bilateral side of the body, are 
related to active service.  

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

